743 So. 2d 1152 (1999)
Veronica JOHNSON, Trustee Appellant,
v.
The GUARDIANSHIP OF Julia Mary SINGLETON, Appellee.
No. 99-694.
District Court of Appeal of Florida, Third District.
October 13, 1999.
*1153 Urban J.W. Patterson (Islamorada), for appellant.
Hershoff & Lupino and Kurt Von Gonten (Tavernier), for appellee.
Before SCHWARTZ, C.J., and GODERICH and FLETCHER, JJ.
SCHWARTZ, Chief Judge.
The trial judge ordered the appellant, the trustee of an inter vivos trust established by Julia Mary Singleton, to pay from trust assets the legal expenses incurred by the appellee, the Michigan guardian of the person and property of Ms. Singleton, in an attempt to secure the transfer of the trust assets to the Michigan guardianship. There is no statutory or other satisfactory legal justification for the award of these expenses. See Cohen v. Friedland, 450 So. 2d 905, 906 (Fla. 3d DCA 1984)("In the absence of proof that the trustee has failed to perform, or has performed arbitrarily, a court is without authority to remove trust assets from control of the trustee to be administered by the court or other guardian.") The order under review is therefore
Reversed.